Citation Nr: 1602731	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-05 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty in the military from February 1971 to February 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claim, the Veteran testified at a videoconference hearing in September 2010 before the undersigned Veterans Law Judge of the Board. 

The procedural history of this appeal has previously been outlined in detail in prior Board decisions and the Board currently finds it necessary to only briefly summarize this history.  In January 2011 and November 2011, the Board remanded the claim for additional development, and after this development, denied the claim in June 2013.  The Veteran appealed this denial to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In January 2014, the Court granted a Joint Motion for Partial Remand (JMPR) filed by the attorney representing the Veteran and the attorney representing the Secretary of VA (the Parties).  Pursuant to the contents of the JMPR, the Board again remanded the claim for additional opinion evidence by way of a May 2014 remand.  After obtaining this additional development, to include a June 2014 opinion with examination, in December 2014, the Board again denied the claim for service connection for hearing loss.  

The Veteran again appealed this denial of service connection to the Court.  In an October 2015 Joint Motion for Remand (JMR), the Parties found that the duty to assist required VA to obtain a clarification to the June 2014 opinion with examination.  This JMR was adopted by the Court by an October 2015 Order.  For this reason, as discussed in greater detail below, the Board again remands this appeal for additional development.

The Board acknowledges that the Veteran has been represented by two different attorneys in his appeal to the Court, which is an appeal outside of the VA administrative process.  The Veteran, however, continues to be represented by Disabled American Veterans in his appeal within the administrative VA process.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated in the Introduction, the Board has remanded this appeal on three previous occasions, and VA examinations dated in January 2008, July 2011, June 2014, as well as a March 2012 addendum medical opinion regarding the etiology of the Veteran's hearing loss, are now of record.  Considering these opinions in light of the October 2015 JMR, the scope and purpose of this remand is limited.  Neither the Veteran nor his representative have identified additional private or VA records to obtain, and the record indicates that the Veteran does not regularly obtain VA treatment.  In addition, there has been no assertion, other than the need for a clarifying opinion, that there is any outstanding duty to notify or the assist the Veteran in this appeal.  See 38 C.F.R. § 3.159 (2016).

In the October 2015 JMR, the Parties noted the evidence of elevated auditory threshold in both ears at the time of a December 1970 induction examination and the evidence that the auditory thresholds were zero (0) in all tested frequencies at the time of a September 1972 examination, provided prior to the Veteran's separation in February 1973.  In the December 2014 decision, the Board had noted that these separation auditory threshold numbers were "questionable."  In a March 2012 VA examination report, an examiner commented that these findings suggest that the "Veteran's hearing improved throughout his time in service which is unlikely given his combat service."  Previously, in a January 2008 VA examination report, the examiner wrote that "[c]omparing the two exams shows that [V]eteran's hearing apparently improved from entrance to separation, which is possible but not likely."  In regard to the circumstances of the Veteran's service, the Board notes that while noise exposure has been conceded, despite the note in the March 2012 VA examination report, there is no evidence that the Veteran engaged in combat in service, with the Veteran's Form DD 214 showing no foreign service.  

In consideration of these notations regarding the separation examination results, the Parties to the October 2015 JMR found that a remand was required for the examiner to address the March 2012 examiner's opinion calling into question the validity of the discharge audiometric results.  The Board remands to obtain a clarifying opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the Fee Basis Audiologist examiner who provided the June 2014 examination in this appeal.  If she is unavailable, another appropriate audiologist should provide the opinion.  An examination should only be obtained if found to be necessary by the examiner providing the opinion.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

After review of all the evidence of record, to include the Veteran's service treatment records, and the prior VA examination and opinion, as well as the Veteran's lay testimony, to include that provided at the time of September 2010 Board hearing and his October 2007 claim for compensation, please address the following:

a) Discuss the validity of the September 1972 service medical examination audiometric testing showing a 0 threshold in all tested frequencies.  Specifically, is it as least as likely as not (50% percent probability or greater) that these testing results reflect the Veteran's hearing acuity at the end of his service?
b) With consideration of the determination as to the validity of the September 1972 examination results (see question (a)), is it as least as likely as not that the Veteran's hearing loss increased in severity during his service?
c) If the answer to (b) is yes, is there clear and unmistakable evidence that the increase in severity was due to the natural progress of the condition?

When making these determinations, the examiner must bear in mind that exposure to excessive noise has been conceded and the Veteran is competent to report symptoms of reduced hearing acuity.  So in determining whether the claimed disability was incurred in service, the examiner must specifically address the Veteran's reported symptoms having first manifested during his military service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

But that said, his testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value in relation to other evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "clear and unmistakable" means that the evidence that the disability was not aggravated during service is undebatable.

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable, based on the evidence of record.

2.  Then readjudicate this claim for service connection for hearing loss in light of this and all other additional evidence.  If this claim continues to be denied, send him and his representative a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

